            Case 3:20-cv-00917-HZ         Document 107            Filed 07/10/20   Page 1 of 4




    J. SCOTT MOEDE, OSB 934816
    Chief Deputy City Attorney
    scott.moede@portlandoregon.gov
    NAOMI SHEFFIELD, OSB 170601
    Deputy City Attorney
    naomi.sheffield@portlandoregon.gov
    ROBERT YAMACHIKA, OSB 065560
    Senior Deputy City Attorney
    rob.yamachika@portlandoregon.gov
    Portland City Attorney’s Office
    1221 SW 4th Ave., Rm. 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant City of Portland


                                UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                       PORTLAND DIVISION


    DON’T SHOOT PORTLAND, a nonprofit                    3:20-cv-00917-HZ
    corporation, in its individual capacity,
    NICHOLAS J. ROBERTS, in an individual
    capacity and on behalf of themselves and all         DECLARATION OF ERIK
    others similarly situated, MICHELLE                  STROHMEYER
    “MISHA” BELDEN, in an individual capacity
    and on behalf of themselves and all others
    similarly situated, ALEXANDRA JOHNSON,               (In Support of Defendant City of Portland’s
    in an individual capacity and on behalf of           Response to Plaintiff’s Motion for
    themselves and all others similarly situated,        Preliminary Injunction)

                  PLAINTIFFS,

           v.

    CITY OF PORTLAND, a municipal
    corporation, and MULTNOMAH COUNTY, a
    political subdivision of the State,

                  DEFENDANTS.


           I, Erik Strohmeyer, declare as follows:
           1.     I am employed by the Portland Police Bureau. I am a sergeant with the Narcotics

    and Organized Crime unit.



Page 1 – DECLARATION OF ERIK STROHMEYER
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
             Case 3:20-cv-00917-HZ        Document 107            Filed 07/10/20   Page 2 of 4




            2.       On Saturday May 30, PPB sent out teams to examine the damage along the

     protest march route on May 29/30, 2020 through North/Northeast Portland and the Downtown

     Corridor.

            3.       The work of the teams was compiled and documented, and a summary follows:

               Nordstrom Rack, 601 SW 2nd- Broken Windows
                 •
               Pedego Bikes, 412 SW 2nd – Broken Windows
                 •
               All parking lots and buildings down 2nd Avenue – graffiti
                 •
               Erickson Salon – 2nd/Burnside – broken window/graffiti
                 •
               Naito/Yamhill – graffiti
                 •
               2nd/Jefferson – graffiti
                 •
               Federal Courthouse – graffiti
                 •
               Justice Center – lots of graffiti and broken windows on 3rd Street
                 •
               Elk Monument – graffiti
                 •
               Apple Store – 4th/Yamhill – lots of broken windows and graffiti
                 •
               Louis Vuitton – 4th/Yamhill - broken windows
                 •
               Pioneer Place – Aveda – broken windows
                 •
               Starbucks – 4th/Morrison – broken windows
                 •
               CVS and Portland Luggage – 4th/Washington – broken windows and graffiti
                 •
               310 SW 4th – broken windows
                 •
               209 SW 4th – graffiti
                 •
               Car – 3rd/Burnside – broken and smashed
                 •
               Scientology – 3rd/Oak – broken windows
                 •
               Killer Burger and Estate Jewelry – 3rd/Washington – broken windows and graffiti
                 •
               America’s Best – 3rd/Alder – broken windows
                 •
               Microsoft Store – 3rd/Yamhill – broken windows
                 •
               Foot Traffic – 3rd/Taylor – broken windows
                 •
               USPS – 5th/Pine – broken windows
                 •
               Food Carts – 5th/Oak – graffiti
                 •
               Washington Federal Credit Union – 5th/Alder – broken windows
                 •
               Pioneer Place – broken windows
                 •
               Sprint – 5th/Salmon – broken windows
                 •
               11/Couch – Starbucks, broken windows
                 •
               9/Couch – Candy, broken window
                 •
               5/Burnside- Tagging
                 •
               10/ Harvey Milk– Smashed windows
                 •
               Broadway/Harvey Milk – Tagging
                 •
               6th/Harvey Milk- 5 smashed windows
                 •
               5th/Pine-broken window
                 •
               10th/Alder-Target, all windows
                 •
               9th/Alder- Mercentile Portland, Tagging and broken Windows
                 •
               Alder/Broadway- Tagging and broken windows
                 •
               Alder/6th- Rite Aid, heavy window damage. Beaver Store, 5 plus windows
                 •
               smashed.
             • 6th/Washington- Fire
             • 10th/Morrison- Persian, Windows broken
             • 9th/Yamhill-Indochino, window broken
             • 6th/Yamhill- Chase Bank, Windows smashed, tagging
             • 6th/Morrison- Wells Fargo, windows and tagging
             • Broadway/Morrison – Capital One, windows and tagging
Page 2 – DECLARATION OF ERIK STROHMEYER
                                          PORTLAND CITY ATTORNEY’S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
            Case 3:20-cv-00917-HZ          Document 107             Filed 07/10/20   Page 3 of 4




                •   8th/Morrison- Michael Allens -graffiti
                •   10th/Salmon- Bike Gallery, window
                •   10th/Yamhill – smashed bus shelter
                •   6th/Main- tagging
                •   Starbucks @ 525 NE Grand Ave– Broken out glass entry door
                •   Metro Building @ 600 NE Grand Ave– Broken window 2’x 4’
                •   Large building at NE Grand/NE Holladay– Broken window 10’ x4’
                •   AT&T @ 410 NE Broadway– Broken window 4’ x 6’
                •   Verizon @ 1604 NE MLK– multiple windows broken out, store looted (FED and
                    Dets on scene)
                •   Starbucks @ 1503 NE MLK– Significant graffiti
                •   Burgerville @ 1135 NE MLK– Multiple glass entry doors and windows broken
                    out
                •   Starbucks @ 1017 NE MLK– Two large windows 5’ x 8” broken out
                •   Columbia Bank @ 717 NE Grand Ave– Broken window 3’ x 5’
                •   10th Avenue Liquors@ 925 SW 10th – Smashed door/ windows/ Store Looted
                •   Target @ Corner SW 10th/ Morrison – Windows smashed- Store looted
                •   Compound PDX 625 SW 10th – Display window smashed- Store looted.
                •   Jake’s Grill@ 611 Sw 10th - Window Broken
                •   Poler Camping @ 413 SW 10th – Display window broken – Store looted.
                •   Starbucks @ 1039 NW Couch St – Door glass broken.
                •   Whole Foods @ 1210 NW Couch- Rock thrown through window.
                •   Persian House @1026 SW Morrison St. Windows broken, Liquor stolen
                •   Bike Gallery @ 1001 SDW 10th– Window broken – Several bikes stolen
                •   Henry V- 6360 NE MLK Blvd- graffiti along the wall in front of building
                •   Walgreens- 6116 NE MLK Blvd- graffiti along the MLK side of building
                •   Starbucks- 6003 NE MLK Blvd- graffiti MLK sign
                •   Bank of America- 5775 NE MLK Blvd- ATM glass smashed, graffiti on building
                •   Wells Fargo Bank- 5730 NE MLK Blvd- Window smashed, ATM graffiti, graffiti
                    on building
                •   US Bank- 5505 NE MLK Blvd- Window smashed, graffiti on building wall
                •   Walnut Park Building- 5330 NE MLK Blvd- graffiti on MLK side of building
                •   O’Reilly Auto Parts- 5212 NE MLK Blvd- graffiti along MLK side
                •   7-11- 5150 NE MLK Blvd- graffiti on MLK side
                •   Pizza Hut- 5020 NE MLK Blvd- graffiti MLK side
                •   Moda Studios- 4905 NE MLK Blvd- extensive graffiti on MLK side of building
                •   United Fire- 4611 NE MLK Blvd- extensive MLK side graffiti
                •   Nike- 2650 NE MLK Blvd- window breaks, building graffiti
                •   Harder Mechanical- 2148 NE MLK Blvd- building graffiti
                •   Oregon First Realtors- 2106 NE MLK Blvd- building graffiti
                •   Yoga PDX- 1915 NE MLK Blvd- building graffiti
                •   Transmission Exchange- 1803 NE MLK Blvd- graffiti along MLK side of
                    building
           4.       Attached to this declaration as Exhibit 1, is a sample of the photographs of the

    damaged listed above by the team.

    ///

    ///

Page 3 – DECLARATION OF ERIK STROHMEYER
                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
           Case 3:20-cv-00917-HZ         Document 107             Filed 07/10/20   Page 4 of 4




           5.      I make this Declaration in Suppmi of the City's response to plaintiffs Motion for

    Preliminary Injunction.
           I hereby declare that the above statement is true to the best of my knowledge and
    belief, and that I understand it is made for use as evidence in court and is subject to penalty
    for perjury.

           DATED: July 2, 2020


                                                  Erik Strohmeyer




Page 4 - DECLARATION OF ERIK STROHMEYER
                                          PORTLAND CITY ATTORNEY'S OFFICE
                                             1221 SW 4TH AVENUE, RM 430
                                              PORTLAND, OREGON 97204
                                                    (503) 823-4047
